                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION



Crystal Autumn Bell,                                           Case No. 3:18-cv-1621

                       Plaintiff

       v.                                                      MEMORANDUM OPINION
                                                                   AND ORDER

Commissioner of Social Security,

                       Defendant

                                      I.          INTRODUCTION

       Before me is the Report and Recommendation (“R & R”) of Magistrate Judge Thomas M.

Parker. (Doc. No. 18). Finding the ALJ failed to apply the proper legal standards when evaluating

Plaintiff Crystal Autumn Bell’s subjective symptoms, Judge Parker recommends I vacate the final

decision of Defendant Commissioner of Social Security and remand the matter for further

proceedings. (Id.). The Commissioner timely filed objections to the R & R, (Doc. No. 19), to which

Bell responded. (Doc. No. 20).

                                       II.        BACKGROUND

       After reviewing the R & R, and hearing no objection to these sections, I hereby incorporate

and adopt, in full, the “Procedural History” and “Evidence” sections set forth in the R & R. (Doc.

No. 18 at 1-11).

                                           III.    STANDARD

       A district court must conduct a de novo review of “any part of the magistrate judge’s

disposition that has been properly objected to. The district judge may accept, reject or modify the
recommended disposition, receive further evidence, or return the matter to the magistrate judge with

instructions.” Fed. R. Civ. P. 72(b)(3).

        When reviewing non-general objections, the district judge “must affirm the Commissioner’s

conclusions absent a determination that the Commissioner has failed to apply the correct legal

standards or has made findings of fact unsupported by substantial evidence in the record.” Walters v.

Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997); see also 42 U.S.C. § 405(g). “Substantial

evidence is defined as ‘such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007) (quoting Heston v.

Comm’r of Soc. Sec., 245 F.3d 528, 534 (6th Cir. 2001)). If the Commissioner’s findings of fact are

supported by substantial evidence, those findings are conclusive. McClanahan v. Comm’r of Soc. Sec.,

474 F.3d 830, 833 (6th Cir. 2006).

                                           IV.    DISCUSSION

        In Step Two of the analysis, the ALJ concluded that Bell was afflicted with the severe

impairment of Reflex Sympathetic Dystrophy Syndrome (“RSDS”), a chronic pain syndrome most

often resulting in trauma to a single extremity. (Doc. No. 11 at 27-28). Because of the nature of this

condition, with symptoms that not only ebb and flow but also vary widely, the Social Security

Administration has set forth specific instructions for evaluating cases involving RSDS. See SSR 03-

2p, 2003 WL 22399117 (Oct. 20, 2003).

        Judge Parker found the ALJ erred in failing to apply the legal standard for evaluating the

subjective symptoms outlined in SSR 03-2p. (Doc. No. 18). The Commissioner objects that,

though the ALJ did not explicitly reference SSR 03-2p, he properly adhered to its standard when

evaluating Bell’s subjective symptoms. (Doc. No. 19).

        As stated by Judge Parker, SSR 03-2p advises that

        [W]henever the individual’s statements about the intensity, persistence, or
        functionally limiting effects of pain or other symptoms are not substantiated by

                                                    2
        objective medical evidence, the adjudicator must make a finding on the credibility of
        the individual’s statements based on a consideration of the entire case record. This
        includes the medical signs and laboratory findings, the individual’s own statements
        about the symptoms, any statements and other information provided by treating or
        examining physicians or psychologists and other persons about the symptoms and
        how they affect the individual, and any other relevant evidence in the case record.

(Doc. No. 18 at 21 (quoting SSR 03-2p, 2003 WL 22399117, at *6)). The ALJ nearly quoted this

language verbatim, stating, “whenever statements about the intensity, persistence, or functionally

limiting effects of pain or other symptoms are not substantiated by objective medical evidence, I

must consider other evidence in the record to determine if the claimant’s symptoms limit the ability

to do work-related activities.” (Doc. No. 11 at 30). Therefore, the dispute lies in whether the ALJ

actually did what he acknowledges he was required to do.

        SSR 03-2p advises that, when determining the RFC at Step Four of the analysis, “[c]areful

consideration must be given to the effects of pain and its treatment on an individual’s capacity to do

sustained work-related physical and mental activities in a work setting on a regular and continuing

basis.” 2003 WL 22399117, at *7 (citing SSR 96-7p, 1996 WL 374186 (July 2, 1996), superseded by

SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017) (reprinting SSR 16-3p, originally published on March

16, 2016, and advising that the applicable date of SSR 16-3p is March 28, 2016)).

        To evaluate the intensity, persistence, and limiting effects of an individual’s symptoms, both

SSR 03-2p and SSR 16-3p require the ALJ to examine not only objective medical evidence but also

“other evidence” in the form of medical opinion and third-party information. See SSR 03-2p, 2003

WL 22399117, at *7; SSR 16-3p, 2017 WL 5180304, at *6. When doing so, the ALJ may consider

the following factors:

        1. Daily activities;
        2. The location, duration, frequency, and intensity of pain or other symptoms;
        3. Factors that precipitate and aggravate the symptoms;
        4. The type, dosage, effectiveness, and side effects of any medication an individual
        takes or has taken to alleviate pain or other symptoms;
        5. Treatment, other than medication, an individual receives or has received for relief
        of pain or other symptoms;

                                                   3
        6. Any measures other than treatment an individual uses or has used to relieve pain
        or other symptoms (e.g., lying flat on his or her back, standing for 15 to 20 minutes
        every hour, or sleeping on a board); and
        7. Any other factors concerning an individual's functional limitations and restrictions
        due to pain or other symptoms.

SSR 16-3p, 2017 WL 5180304, at *7-*8. Because of the nature of RSDS, SSR 03-2p places a

particular emphasis on the individual’s ability perform daily activities over a period of time. SSR 03-

2p, 2003 WL 22399117, at *7.

        Judge Parker concluded the ALJ had improperly based his assessment of Bell’s subjective

symptoms on objective evidence alone, stating “the ALJ’s sole reason for rejecting Bell’s complaints

about the limiting effects of her RSDS was that ‘numerous examinations show no significant

abnormalities with the claimant’s lower extremities.’” (Doc. No. 18 at 23 (quoting Doc. No. 11 at

33)). In support, Judge Parker cited the ALJ’s decision to give limited weight to the opinion of

Jennifer Delaney, CNP and John Uche, M.D., which opined that Bell would be required to elevate

her leg 50% of an eight-hour work day. (Doc. No. 18 at 22-23). Judge Parker also cites a January

24, 2017 record of Gregory Georgiadis, M.D., which indicated swelling in the left leg. (Id. at 23).

        Regarding the opinion of Certified Nurse Practitioner Delaney and Dr. Uche, the ALJ

explicitly stated that he discounted the elevation-related opinion “because it is inconsistent with

Nurse Delaney’s own progress notes which do not reflect these extreme functional limitations and

which regularly state that the claimant has no tenderness, swelling, or musculoskeletal deformity and

that she should exercise regularly to improve her health.” (Doc. No. 11 at 34-35). After reviewing

those treatment records, I find this to accurately describe Bell’s objective and subjective symptoms

found in these progress notes. (Id. at 1120-43). Although Judge Parker is correct regular opioid use

does suggest chronic pain, these records indicate Bell felt relief through the “effective” opioid

treatment and was advised to exercise rather than elevate her leg 50% of the time. (Id.).




                                                   4
        Relevant to the records and opinion of Dr. Georgiadis, is the fact that the left leg was the

extremity afflicted with RSDS. While the January 24, 2017 record, cited by Judge Parker, does

indicate mild swelling in the left leg, it also states that Bell is doing “well” and “may increase to 20-40

lbs partial weightbearing on her left leg.” (Id. at 1056 (emphasis added)). As such, I find that this

record indicates an improvement of Bell’s symptoms rather than supporting her claim of severe

limitation. Further, I will note that, when acknowledging a May 3, 2017 opinion by Dr. Georgiadis,

the ALJ noted that the limitations imposed related to the right leg because of “a recent ankle

fracture, which is not expected to last 12 months.” (Id. at 34). In this record, Dr. Georgiadis opined

that, because of the fracture, Bell may be required to elevate the right leg 20% of the time but gave

no such restriction as to the RSDS-afflicted left leg. (Id. at 1020).

        After reviewing the ALJ’s full decision, I respectfully disagree with Judge Parker and find the

ALJ properly considered Bell’s subjective symptoms. The ALJ discussed Bell’s testimony including

her daily activities as well as the full scope of her treatment regimen including her compliance with

and effectiveness of prescribed treatment, along with self-treatment efforts. (Id. at 30-33). The ALJ

also discussed other record evidence including physical examinations, which showed no swelling, (id.

at 31-32), and an evaluation of Bell’s treating podiatrist who observed left ankle swelling but “noted

that the claimant did not need to elevate her feet.” (Id. at 34 (citing id. at 932)).

                                          V.      CONCLUSION

        Because I find that the ALJ properly considered the record evidence when evaluating Bell’s

subjective symptoms, in compliance with SSR 03-2p, the Commissioner’s objection to the R & R is

sustained. (Doc. No. 19). In turn, I reject Judge Parker’s conclusion as to this issue and decline to

remand the matter on that basis. Instead, I hereby affirm the Commissioner’s decision.

        So Ordered.

                                                          s/ Jeffrey J. Helmick
                                                          United States District Judge

                                                     5
